Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/29/21 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-5, 7, 9, 10, 12-15, the scope of the limitation “large volume” is unclear. The specification fails to set forth what volume or volumes are covered by this limitation.
In claims 1, 4, 7, 12, and 16, the use of “and/or” renders the claims indefinite as it is not clear exactly what is being claimed. For the purpose of examination, this is being treated as “and” or “or”.
In claim 4, the scope of the limitations “substantially flat” and “substantially mating” is unclear. It is not clear how “not flat” something can be and still fall within the scope of “substantially flat” and it is not clear how similar or different the shapes are required to be so as to be “substantially mating”.
In claim 13, the limitation “the second holding compartment” lacks proper antecedent basis. It appears that claim 13 should depend from claim 12 instead of claim 10 and is being treated as such in this Office Action.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jack (US 4,948,080 A) in view of Endre (US 5,178,308 A).
Regarding claim 1, Jack discloses a bicycle drinking assembly, comprising: at least a first non-cylindrical type large volume drinking carton (see “beverages may be contained in cartons, which are generally rectangular in shape” in col. 1 lines 49-50 and also “or a rectangular structure, e.g. a carton of juice or milk” in col. 6 lines 8-9) that has: a bottom wall; a base body with a left side wall portion and a right side wall portion that are connected to each other via a tube-facing connecting wall portion and a tube-facing-away connecting wall portion, and that together define a non-circular cross-section (these are all walls that would be inherent to the rectangular carton); a drinking opening (also inherent to the carton); a bottle cage with at least a first holding compartment (space defined within the four posts 104,106) that is configured for holding the first non-cylindrical type large volume drinking bottle, wherein the first holding compartment is configured to be mounted by means of first mounting elements (12/14) on a mounting face of a tube (16, though tube not currently being claimed in combination), in particular of a downtube or seattube (again, the tube is not currently being claimed in combination), of a bicycle frame (bicycle frame not currently being claimed in combination), wherein the first holding compartment besides being configured for holding the first non-cylindrical type large volume drinking bottle further is configured to hold a cylindrical type drinking bottle (see “as well as cans and bottles, which are generally cylindrical in shape” in col. 1 lines 50-52), and wherein the first holding compartment form at least three points of contact (four points, one each on the two 104’s and one each on the two 106’s) that are divided over more than 180 degrees (in this case the four points are located around 360 degrees) of the circumference of the cylindrical type drinking bottle.
Jack fails to disclose the large volume carton as a bottle. Jack also fails to specify that the cylindrical type bottle is of a diameter that fits within cross-sectional dimensions of the base body of the first non-cylindrical type large volume drinking bottle. Jack also fails to disclose the points of contact all specifically being at a radius that is equal to half the diameter of the cylindrical type drinking bottle.
Regarding the bottle, Endre teaches that it was already known in the art for a bicycle water bottle to be rectangular in shape (see “rectangular” in col. 2 lines 23-28). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have used the Jack assembly for its intended purpose of holding a rectangular drink container and to have stored a rectangular bottle like that of Endre therein.
Regarding the specific size of the cylindrical bottle, the entire point of the Jack assembly is that the holding compartment is adjustable to hold different sizes and shapes of bottles. The arms (104,106) are individually adjustable both in and out for this purpose (see Figure 3). It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have stored any size bottle within the Jack assembly, including a large volume rectangular bottle with short sides that fit two of the arms positioned as shown in Figure 3 of Jack and long sides that max out the position of the other two of the arms, a rectangle having two long and two short sides, as well as a smaller cylindrical bottle that fits within the arms as positioned in Figure 3. In this scenario, the small cylindrical bottle would contact the arms such the points of contact would lie at a radius equal to half the diameter of the cylindrical bottle and the small cylindrical bottle would be of a diameter that fits within the cross-sectional dimensions of the non-cylindrical large volume bottle.
Regarding claim 2, Jack as used above would include the bicycle drinking assembly according to claim 1, wherein the first non-cylindrical type large volume drinking bottle has a largest cross-sectional width dimension between its left and right side wall portions (between the arms of Jack being maxed out widthwise in the example above), that is equal to the diameter of the cylindrical type drinking bottle.
Regarding claim 3, Jack as used above would include the bicycle drinking assembly according to claim 1, but would fail to include wherein the tube-facing-away connecting wall portion forms a semi-cylindrical wall of a radius that is equal to half the largest cross-sectional width dimension of the first non-cylindrical type large volume drinking bottle. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431. In this case, it would have been an obvious matter of design choice to have made the bottle of Jack any physically possible shape, including a shape as claimed, as the change in shape would be nothing more than an aesthetic change. The claim in no way relates this shape to the bottle cage in any way such that other factors needs to be taken into considering when changing the shape of the bottle, factors that might make such change not simply obvious.
Regarding claim 4, Jack as used above would include the bicycle drinking assembly according to claim 1, wherein the tube-facing connecting wall portion of the first non-cylindrical type large volume drinking bottle is shaped substantially flat (being part of a rectangle).
Regarding claim 8, Jack as used above would include the bicycle drinking assembly according to claim 1, but would fail to include wherein the tube-facing connecting wall portion has a width dimension that is equal to a width of the mounting face of the tube of the bicycle frame.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431. In this case, it would have been an obvious matter of design choice to have made the bottle of Jack any physically possible shape, including a shape as claimed, as the change in shape would be nothing more than an aesthetic change. The claim in no way relates this shape to the bottle cage in any way such that other factors needs to be taken into considering when changing the shape of the bottle, factors that might make such change not simply obvious.
Regarding claim 9, Jack as used above would include the bicycle drinking assembly according to claim 1, wherein the first holding compartment comprises a tube-facing housing portion (one of the flat faces of one of the arms) that is shaped (flat) corresponding to at least a part of the tube-facing connecting wall portion (also flat, being part of a rectangle) of the first non-cylindrical type large volume drinking bottle.  
Regarding claim 10, Jack as used above would include the bicycle drinking assembly according to claim 1, wherein the first holding compartment comprises left and right side housing portions (left and right arms) and a tube-facing-away housing portion (a third arm) that are shaped (flat) corresponding to at least a part of the left and right side wall portions (also flat, being parts of a rectangle) and tube-facing-away connecting wall portion of the first non-cylindrical type large volume drinking bottle .  
Regarding claim 11, Jack as used above would include the bicycle drinking assembly according to claim 1, wherein the first holding compartment is configured to (i.e. capable of being) be mounted by means of the first mounting elements (12/14) on a top side mounting face of a downtube of the bicycle frame (neither the downtube nor the bicycle currently being claimed in combination).
Regarding claim 16, Jack as used above would include the bicycle (see “bicycle” in col. 1 line 9) comprising a bicycle frame (see “tubular frame member” in col. 3 line 26) with a bicycle drinking assembly according to claim 1 mounted by means of mounting elements (12,14) on one or more mounting faces of tubes (see “tubular frame member” in col. 3 line 26), as taught by Jack. Jack fails to disclose that the tube is in particular of a downtube or seattube of the bicycle frame. Official Notice is taken to the fact that it is so extremely well known in the art of bicycle bottle carriers for a bottle carrier to be attached to a downtube of the bicycle frame. As such, it would have been an obvious matter of design choice to have mounted the Jack assembly to the downtube of a bicycle frame.
Allowable Subject Matter
7.	Claims 5-7 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/5/22